     Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 1 of 58 Page ID
                                      #:1980



 1   MICHAEL FEUER, City Attorney
     KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
     FELIX LEBRON, Deputy City Attorney (SBN 232984)
 3   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
     200 N. Main Street, City Hall East, Room 675
 4   Los Angeles, CA 90012
     Telephone (213) 978-7569
 5   Facsimile (213) 978-7011
     Felix.Lebron@lacity.org
 6   Patricia.Ursea@lacity.org
 7   Attorneys for Defendant, CITY OF LOS ANGELES
 8
                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     Janet Garcia, Gladys Zepeda, Miriam Zamora,      Case No.: 2:19-cv-6182-DSF-PLA
11   Ali El-Bey, Peter Diocson Jr., Marquis Ashley,   [Assigned to Judge Dale S. Fischer]
12   James Haugabrook, individuals, KTOWN FOR         DEFENDANT CITY OF LOS
     ALL, an unincorporated association,              ANGELES’ REQUEST FOR
13   ASSOCIATION FOR RESPONSIBLE AND                  JUDICIAL NOTICE IN SUPPORT
14   EQUITABLE PUBLIC SPENDING an                     OF MOTION TO DISMISS SECOND
     unincorporated association                       AMENDED COMPLAINT
15                   Plaintiffs,
16        vs.                                         Date: May 18, 2020
     CITY OF LOS ANGELES, a municipal entity;         Time: 1:30 p.m.
17                                                    Ctrm: 7D
     DOES 1-50,                                       Judge: Hon. Dale S. Fischer
18               Defendant(s).
19                                                    Complaint Filed: July 18, 2019
20
21
22
23
24
25
26
27
28
                 DEFENDANT’S REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS SAC
     Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 2 of 58 Page ID
                                      #:1981



 1   TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that, pursuant to Rule 201 of the Federal Rules of
 3   Evidence, Defendant City of Los Angeles (the “City”) respectfully requests that the Court
 4   take judicial notice of the following documents:
 5         1.     Los Angeles Municipal Code Section 56.11 (“LAMC 56.11”), a true and
 6                correct copy of which is attached hereto as Exhibit 1.
 7         Municipal ordinances are an appropriate subject for judicial notice, and courts
 8   routinely take judicial notice of them, as this Court did in granting the City’s prior request
 9   for judicial notice of LAMC 56.11. Dkt. No 36 at 1-2, n. 2; see Tollis Inc. v. County of
10   San Diego, 505 F.3d 935, 938 n. 1 (9th Cir. 2007) (“Municipal ordinances are proper
11   subjects for judicial notice.”) (citation omitted).
12         In addition, it is proper to take judicial notice of LAMC 56.11 because courts may
13   take judicial notice of matters of public record. See Khoja v. Orexigen Therapeutics,
14   Inc., 899 F.3d 988, 999 (9th Cir. 2018) (“[A] court may take judicial notice of matters of
15   public record without converting a motion to dismiss into a motion for summary
16   judgment.”) (citation omitted).
17         Finally, a court may take judicial notice of documents extensively referenced in the
18   complaint, where the complaint necessarily relies on them, and neither party questions
19   their authenticity or relevance. See In re Apple Inc. Device Performance Litig., 386 F.
20   Supp. 3d 1155, 1166 (N.D. Cal. 2019) (taking judicial notice of documents referenced in
21   the complaint, where the complaint necessarily relied on the documents, and neither party
22   questioned their authenticity or relevance). In ruling on a motion to dismiss, a court may
23   properly consider such documents referenced in the complaint, even where those
24   documents are not physically attached to the complaint. See Parrino v. FHP, Inc., 146
25   F.3d 699, 706 (9th Cir. 1998), superseded by statute on other grounds, as stated in
26   Abrego v. Dow Chem. Co., 443 F.3d 676, 681 (9th Cir. 2006).
27         For all these reasons, judicial notice of LAMC 56.11 is appropriate.
28
                                                1
                 DEFENDANT’S REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS SAC
     Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 3 of 58 Page ID
                                      #:1982



 1         2.     Los Angeles Municipal Code 56.11 Standard Operating Protocols, amended
 2                as of September 2018, a true and correct copy of which is attached hereto as
 3                Exhibit 2.
 4         This document setting forth the LAMC 56.11 Standard Operating Protocols
 5   promulgated by the designated administrative agency, Los Angeles Bureau of Sanitation,
 6   is a proper subject of judicial notice because a court may take judicial notice of matters of
 7   public record, including documents issued by a public agency. See Khoja, 899 F.3d at
 8   999; see also Mays v. Wal-Mart Stores, Inc., 354 F. Supp. 3d 1136, 1142 n.1 (C.D. Cal.
 9   2019) (taking judicial notice of documents that were either issued by or filed with a
10   public agency and are, therefore, matters of public record appropriate for judicial notice).
11         It is also appropriate to take judicial notice of the LAMC 56.11 Standard Operating
12   Protocols because, as set forth above, a court may take judicial notice of documents that
13   are extensively referenced in the complaint, relied upon by the complaint, and the
14   authenticity and relevance of which neither party disputes. See Parrino v. FHP, Inc., 146
15   F.3d at 706; see also In re Apple In. Device Performance Litig., 386 F. Supp. 3d at 1166.
16         Accordingly, the City respectfully requests that the Court take judicial notice of
17   Exhibits 1 and 2, attached hereto.
18
19   Dated: April 9, 2020             MICHAEL N. FEUER, City Attorney
                                      KATHLEEN KENEALY, Chief Assistant City Attorney
20                                    SCOTT MARCUS, Chief, Civil Litigation Branch
21                                    FELIX LEBRON, Deputy City Attorney
                                      A. PATRICIA URSEA, Deputy City Attorney
22
23                                    By:   /s/Felix Lebron
24                                          FELIX LEBRON
                                            Deputy City Attorney
25                                          Attorneys for Defendant
26                                          CITY OF LOS ANGELES
27
28
                                               2
                 DEFENDANT’S REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS SAC
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 4 of 58 Page ID
                                 #:1983




                            EXHIBIT 1




                                     3
ARTICLE 6 PUBLIC HAZARDS xx                                                       http://library.amlegal.com/alpscripts/get-content.aspx
            Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 5 of 58 Page ID
                                             #:1984


                                               Los Angeles Municipal Code

               SEC. 56.11. STORAGE OF PERSONAL PROPERTY.
           (Amended by Ord. No. 184,182, Eff. 4/11/16.)

           1. Declaration of Legislative Intent - Purpose. The City enacts this section to balance the needs of
         the residents and public at large to access clean and sanitary public areas consistent with the intended
         uses for the public areas with the needs of the individuals, who have no other alternatives for the storage
         of personal property, to retain access to a limited amount of personal property in public areas. On the
         one hand, the unauthorized use of public areas for the storage of unlimited amounts of personal property
         interferes with the rights of other members of the public to use public areas for their intended purposes
         and can create a public health or safety hazard that adversely affects those who use public areas. On the
         other hand, the City's large and vulnerable homeless population needs access to a manageable amount of
         essential property for their personal use and well-being. This section attempts to balance the needs of all
         of the City's residents.

           2. Definitions. The definitions contained in this subsection shall govern the construction, meaning
         and application of words and phrases used in this section.

                  (a) "Alley" means any Highway having a Roadway not exceeding 25 feet in width which is
                primarily for access to the rear or side entrances of abutting property.

                  (b) "Bikeway" means all facilities that provide primarily for, and promote, bicycle travel.

                   (c) "Bulky Item" means any item, with the exception of a constructed Tent, operational
                bicycle or operational walker, crutch or wheelchair, that is too large to fit into a 60-gallon
                container with the lid closed, including, but not limited to, a shed, structure, mattress, couch,
                chair, other furniture or appliance. A container with a volume of no more than 60 gallons used
                by an individual to hold his or her Personal Property shall not in itself be considered a Bulky
                Item.

                  (d) "City Employee" means any full or part-time employee of the City of Los Angeles or a
                contractor retained by the City for the purpose of implementing this Section.

                  (e) "Essential Personal Property" means any and all Personal Property that cumulatively is
                less than two cubic feet in volume, which, by way of example, is the amount of property capable
                of being carried within a backpack.

                  (f) "Excess Personal Property" means any and all Personal Property that cumulatively
                exceeds the amount of property that could fit in a 60-gallon container with the lid closed.

                  (g) "Highway" means a way or place of whatever nature, publicly maintained and open to the
                use of the public for purposes of vehicular travel.

                  (h) "Parkway" means the area of the Street between the back of the curb and the Sidewalk
                that typically is planted and landscaped.

                  (i) "Person" means any individual.


                                                              4
1 of 6                                                                                                            10/21/2019, 3:08 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                      http://library.amlegal.com/alpscripts/get-content.aspx
            Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 6 of 58 Page ID
                                                        #:1985
                  (j) "Personal Property" means any tangible property, and includes, but is not limited to,
               goods, materials, merchandise, Tents, tarpaulins, bedding, sleeping bags, hammocks, personal
               items such as household items, luggage, backpacks, clothing, documents and medication.

                   (k) "Public Area" or "Public Areas" means all property that is owned, managed or
                maintained by the City, except property under the jurisdiction of the Department of Recreation
                and Parks which is governed by Los Angeles Municipal Code Section 63.44, and shall include,
                but not be limited to, any Street, medial strip, space, ground, building or structure.

                  (l) "Roadway" means that portion of a Highway improved, designed or ordinarily used for
                vehicular travel.

                  (m) "Sidewalk" means that portion of a Highway, other than the Roadway, set apart by curbs,
                barriers, markings or other delineation, for pedestrian travel.

                  (n) "Storage Facility" means any facility, whether operated by a public, non-profit or private
                provider, which allows and has capacity for voluntary storage, free of charge, for a homeless
                person to store Personal Property up to the equivalent of the amount of property that would fit
                into a single 60-gallon container with the lid closed.

                   (o) "Store", "Stored", "Storing" or "Storage" means to put Personal Property aside or
                accumulate for use when needed, to put for safekeeping, and/or to place or leave in a Public
                Area. Moving Personal Property to another location in a Public Area or returning Personal
                Property to the same block on a daily or regular basis shall be considered Storing and shall not be
                considered to be removing the Personal Property from a Public Area. This definition shall not
                include any Personal Property that, pursuant to statute, ordinance, permit, regulation or other
                authorization by the City or state, is Stored with the permission of the City or state on real
                property that is owned or controlled by the City.

                   (p) "Street" includes every Highway, avenue, lane, Alley, court, place, square, Sidewalk,
                Parkway, curbs, Bikeway or other public way in this City which has been or may hereafter be
                dedicated and open to public use, or such other public property so designated in any law of this
                state.

                   (q) "Tent" means a collapsible shelter made of fabric such as nylon or canvas or a tarp
                stretched and sustained by supports, which is not open on all sides and which hinders an
                unobstructed view behind or into the area surrounded by the fabric. In order to qualify as a Tent
                for purposes of this subsection, a Tent, when deconstructed, must be able to fit within a 60-gallon
                container with the lid closed.

                   (r) "Unattended" means no Person is present with the Personal Property who asserts or
                claims ownership over the Personal Property. Conversely, property is considered "Attended" if
                a Person is present with the Personal Property and the Person claims ownership over the Personal
                Property.

           3. Regulation and Impoundment of Stored Personal Property; Discard of Certain Stored
         Personal Property.

                  (a) No Person shall Store any Unattended Personal Property in a Public Area. With pre-
                removal notice as specified in Subsection 4.(a), the City may impound any Unattended Personal
                Property in a Public Area, regardless of volume. Post-removal notice shall be provided as set
                                                             5
2 of 6                                                                                                           10/21/2019, 3:08 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                      http://library.amlegal.com/alpscripts/get-content.aspx
            Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 7 of 58 Page ID
                                                 #:1986
               forth in Subsection 4.(b), below.

                  (b) No Person shall Store any Attended Excess Personal Property in a Public Area. With pre-
                removal notice as specified in Subsection 4.(a), the City may impound any Attended Excess
                Personal Property Stored in a Public Area. Post-removal notice shall be provided as set forth in
                Subsection 4.(b), below.

                  (c) No Person shall Store any Personal Property in a Public Area in such a manner as to
                obstruct City operations, including a Street or Sidewalk maintenance or cleaning. Without prior
                notice, the City may temporarily move Personal Property, whether Attended or Unattended,
                which is obstructing City operations in a Public Area, including a Street or Sidewalk
                maintenance or cleaning, during the time necessary to conduct the City operations. The City also
                may impound Personal Property that is obstructing City operations in a Public Area, pursuant to
                Subsection 3.(a) or 3.(b).

                  (d) No Person shall Store any Personal Property in a Public Area in such a manner that it does
                not allow for passage as required by the Americans with Disabilities Act of 1990, Pub. L. No.
                101-336, 104 Stat. 328 (1990), as amended from time to time (ADA). Without prior notice, the
                City may move and may immediately impound any Personal Property, whether Attended or
                Unattended, Stored in a Public Area in such a manner that it does not allow for passage as
                required by the ADA. Post-removal notice shall be provided as set forth in Subsection 4.(b),
                below.

                   (e) No Person shall Store any Personal Property within ten feet of any operational and
                utilizable entrance, exit, driveway or loading dock. Without prior notice, the City may move and
                may immediately impound any Personal Property, whether Attended or Unattended, Stored in a
                Public Area within ten feet of any operational and utilizable entrance, exit, driveway or loading
                dock. Post-removal notice shall be provided as set forth in Subsection 4.(b), below.

                  (f) No Person shall Store in a Public Area that has a clearly posted closure time any Personal
                Property after the posted closure time. Without prior notice, the City may remove and impound
                Personal Property, whether Attended or Unattended, Stored in a Public Area that has a clearly
                posted closure time, provided the Personal Property is removed and impounded after the posted
                closure time. Post-removal notice shall be provided as set forth in Subsection 4.(b), below.

                  (g) No Person shall Store any Personal Property in a Public Area if the Personal Property,
                whether Attended or Unattended, constitutes an immediate threat to the health or safety of the
                public. Without prior notice, the City may remove and may discard any Personal Property
                Stored in a Public Area if the Personal Property poses an immediate threat to the health or safety
                of the public.

                  (h) No Person shall Store any Personal Property in a Public Area if the Personal Property,
                whether Attended or Unattended, constitutes an evidence of a crime or contraband. Without
                prior notice, the City may remove and may discard any Personal Property that constitutes
                evidence of a crime or contraband, as permissible by law.

                  (i) No Person shall Store any Bulky Item in a Public Area. Without prior notice, the City may
                remove and may discard any Bulky Item, whether Attended or Unattended, Stored in a Public
                Area unless the Bulky Item is designed to be used as a shelter. For any Bulky Item that is
                designed to be used as a shelter but does not constitute a Tent as defined in Subsection 2.(q), with
                pre-removal notice as specified in Subsection 4.(a), the City may remove and discard the Bulky
                                                             6
3 of 6                                                                                                           10/21/2019, 3:08 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                     http://library.amlegal.com/alpscripts/get-content.aspx
            Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 8 of 58 Page ID
                                                       #:1987
               Item, whether Attended or Unattended. If the Bulky Item violates Subsection 3.(d)-(h) herein,
               even if it is designed to be used as a shelter, without prior notice, the City may remove and
               discard the Bulky Item, whether Attended or Unattended.

                  (j) Upon the creation of any new Storage Facility, increased capacity at an Existing Storage
                Facility or subsidized transportation assistance to a Storage Facility, the Chief Administrative
                Officer shall report to the Council to inform the Council's consideration of whether to prohibit a
                Person from Storing more than Essential Personal Property in a Public Area in a specified radius
                from a Storage Facility, based upon the amount of the additional storage capacity and the
                accessibility thereto. In consideration of the CAO's report, the Council may, by resolution,
                prohibit a Person within a specified radius of a Storage Facility from Storing more than Essential
                Personal Property in a Public Area.

           4. Notice.

                  (a) Pre-Removal Notice. Pre-removal notice shall be deemed provided if a written notice is
                provided to the Person who is Storing or claims ownership of the Personal Property, or is posted
                conspicuously on or near the Personal Property and the actual removal commences no more than
                72 hours after the pre-removal notice is posted. The written notice shall contain the following:

                         (1) A general description of the Personal Property to be removed.

                         (2) The location from which the Personal Property will be removed.

                         (3) The date and time the notice was posted.

                          (4) A statement that the Personal Property has been stored in violation of Section
                        56.11, Subsection 3.

                          (5) A statement that the Personal Property may be impounded if not removed from
                        Public Areas within 24 hours.

                          (6) A statement that moving Personal Property to another location in a Public Area
                        shall not be considered removal of Personal Property from a Public Area.

                           (7) The address where the removed Public Property will be located, including a
                        telephone number and the internet website of the City through which a Person may
                        receive information as to impounded Personal Property as well as information as to
                        voluntary storage location(s).

                          (8) A statement that impounded Personal Property may be discarded if not claimed
                        within 90 days after impoundment.

                  (b) Post-Removal Notice. Upon removal of Stored Personal Property, written notice shall be
                conspicuously posted in the area from which the Personal Property was removed. The written
                notice shall contain the following:

                         (1) A general description of the Personal Property removed.

                         (2) The date and approximate time the Personal Property was removed.

                                                            7
4 of 6                                                                                                          10/21/2019, 3:08 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                      http://library.amlegal.com/alpscripts/get-content.aspx
            Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 9 of 58 Page ID
                                                     #:1988
                       (3) A statement that the Personal Property was stored in a Public Area in violation of
                     Section 56.11, Subsection 3.

                          (4) The address where the removed Personal Property will be located, including a
                       telephone number and internet website of the City through which a Person may receive
                       information as to impounded Personal Property.

                         (5) A statement that impounded Personal Property may be discarded if not claimed
                       within 90 days after impoundment.

           5. Storage and Disposal.
                 (a) Except as specified herein, the City shall move Personal Property to a place of storage.

                  (b) Except as specified herein, the City shall store impounded Personal Property for 90 days,
                after which time, if not claimed, it may be discarded. The City shall not be required to undertake
                any search for, or return, any impounded Personal Property stored for longer than 90 days.

                   (c) The City shall maintain a record of the date any impounded Personal Property was
                discarded.

           6. Repossession. The owner of impounded Personal Property may repossess the Personal Property
         prior to its disposal upon submitting satisfactory proof of ownership. A Person may establish
         satisfactory proof of ownership by, among other methods, describing the location from and date when
         the Personal Property was impounded from a Public Area, and providing a reasonably specific and
         detailed description of the Personal Property. Valid, government-issued identification is not required to
         claim impounded Personal Property.

           7. Ban on Erection of Tent during Certain Daytime Hours. No Person shall erect, configure or
         construct a Tent in any Public Area from 6:00 a.m. to 9:00 p.m. (except during rainfall or when the
         temperature is below 50 degrees Fahrenheit). A Person must take down, fold, deconstruct or put away
         any Tent erected, configured or constructed in any Public Area between the hours of 6:00 a.m. and 9:00
         p.m. (except during rainfall or when the temperature is below 50 degrees Fahrenheit). Without prior
         notice, the City may deconstruct and may impound any Tent, whether Attended or Unattended, located
         in any Public Area in violation of this subsection or in violation of Subsections 3.(c)-(h) hereof. The
         City shall provide post-removal notice for any impounded Tent, as set forth in Subsection 4.(b), herein.

           8. Ban on Attachments to Public and Private Property.

                  (a) Public Property. No Person shall erect any barrier against or lay string or join any wires,
                ropes, chains or otherwise attach any Personal Property to any public property, including but not
                limited to, a building or portion or protrusion thereof, fence, bus shelter, trash can, mail box,
                pole, bench, news rack, sign, tree, bush, shrub or plant, without the City's prior written consent.

                  (b) Private Property. No Person shall erect any barrier against or lay string or join any
                wires, ropes, chains or otherwise attach any Personal Property to any private property in such a
                manner as to create an obstruction on or across any Street or area where the public may travel.

                  (c) Removal. Without prior notice, the City may remove any barrier, string, wires, ropes,
                chains or other attachment of Personal Property, whether Attended or Unattended, to any public
                property, or to any private property which creates an obstruction to any Street or area where the
                public may travel.
                                                             8
5 of 6                                                                                                           10/21/2019, 3:08 PM
ARTICLE 6 PUBLIC HAZARDS xx                                                       http://library.amlegal.com/alpscripts/get-content.aspx
            Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 10 of 58 Page ID
                                              #:1989

           9. Illegal Dumping. Nothing herein precludes the enforcement of any law prohibiting illegal
         dumping, including but not limited to California Penal Code Section 374.3, and Los Angeles Municipal
         Code Sections 41.14, 63.44 B.13. or 190.02, or any successor statutes proscribing Illegal dumping.

           10. Unlawful Conduct. Los Angeles Municipal Code Section 11.00 shall not apply to violations of
         this section except as follows:

                  (a) No Person shall willfully resist, delay or obstruct a City employee from moving,
                removing, impounding or discarding Personal Property Stored in a Public Area in violation of
                Subsections 3.(a)-(h).

                  (b) No Person shall refuse to take down, fold, deconstruct or otherwise put away any Tent
                erected or configured between the hours of 6:00 a.m. and 9:00 p.m., in violation of Subsection 7.,
                or willfully resist, delay or obstruct a City employee from taking down, folding, deconstructing,
                putting away, moving, removing, impounding or discarding the Tent, including by refusing to
                vacate or retreat from the Tent.

                  (c) No Person shall refuse to remove any barrier, string, wire, rope, chain or other attachment
                that violates Subsection 8., or willfully resist, delay or obstruct a City employee from
                deconstructing, taking down, moving, removing, impounding or discarding the barrier, string,
                wire, rope, chain or other attachment, including by refusing to vacate or retreat from an obscured
                area created by the attachment.

                   (d) No Person shall willfully resist, delay or obstruct a City employee from removing or
                discarding a Bulky Item Stored in violation of Subsection 3.(i), including by refusing to vacate or
                retreat from within the Bulky Item or from an obscured area created by the Bulky Item.

                  (e) If Subsection 3.(j) becomes operative by resolution in any area of the City, no Person shall
                willfully resist, delay or obstruct a City employee from removing or impounding any Personal
                Property that exceeds the limit on Essential Personal Property.

                  (f) A violation of Subsection 9. prohibiting illegal dumping.

           11. Designated Administrative Agency. The City's Department of Public Works, Bureau of
         Sanitation, is hereby charged with serving as the Designated Administrative Agency (DAA), for the
         purposes of this ordinance. The DAA shall promulgate rules, protocols and procedures for the
         implementation and enforcement of this ordinance, consistent with the provisions herein.

           12. Severability. If any subsection, sentence, clause or phrase of this article is for any reason held to
         be invalid or unconstitutional by a court of competent jurisdiction, such decision shall not affect the
         validity of the remaining portions of this ordinance. The City Council hereby declares that it would
         have adopted this section, and each and every subsection, sentence, clause and phrase thereof not
         declared invalid or unconstitutional, without regard to whether any portion of the ordinance would be
         subsequently declared invalid or unconstitutional.




                                                              9
6 of 6                                                                                                            10/21/2019, 3:08 PM
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 11 of 58 Page ID
                                  #:1990




                            EXHIBIT 2




                                     10
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 12 of 58 Page ID
                                  #:1991




        LOS ANGELES
MUNICIPAL CODE 56.11
STANDARD OPERATING
         PROTOCOLS

            DESIGNATED ADMINISTRATIVE AGENCY
                 ("DAA") LOS ANGELES SANITATION




                                     11                             CTY004209
     Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 13 of 58 Page ID
                                       #:1992
-)




                LOS ANGELES MUNICIPAL CODE 56.11

                 STANDARD OPERATING PROTOCOLS
                    Designated Administrative Agency ("DAA")

                         LOS ANGELES SANITATION




                                          12                            CTY004210
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 14 of 58 Page ID
                                  #:1993




             Table of Contents
 METHODOLOGY & PROCEDURES ................... ........... ...... .................................................................. 3
        PROCEDURE #1 - Referrals and Service Requests ............................................................... 3
        PROCEDURE #2 - Homeless Encampment Clean-up Authorization ......................,.......... 4
        PROCEDURE #3 - Public Area Cleaning ....................................... ,........................................... 6
        PROCEDURE #4 - Personal Property Obstructing City Operations ................................ 10
        PROCEDURE #5 - Personal Property Obstructing ingress/egress, and/or ADA
        Passage ............................................................................................................................................ il
        PROCEDURE #6 - Individuals Storing Personal Property in Public Areas with a
        Posted Closure Time or otherwise Trespassing in Posted Public Property .................. 14
        PROCEDURE #7- Health & Safety Hazards ............................................................................ 17
        PROCEDURE #8- Evidence of a Crime or Contraband ....................................................... 19
        PROCEDURE #9A - Bulky Items {non-shelter) .................................................. .................... 20
        PROCEDURE #9B - Bulky Items {structures) ......................................................................... 22
        PROCEDURE #10-Tents and Attachments ......... :............................... .... .............................. 24
 TERMINOLOGY .................................. ....... ...... ............................................... ......................................... 28
 APPENDIX 1 - Major Cleaning Notice ................................................................................................. 30
 APPENDIX 2 - Bulky Item Structure Postings ....................... ............................................................. 32
 APPENDIX 3 - Health Hazard Sheet... ...................................................................................... ........... 35
 APPENDIX 4 - Non-Infectious Certificate ............................................................................................ 38
 APPENDIX 5 - Post-Removal Notice ................................................................................................... 40




 April 7, 2016                                                                                                                                l l Page



                                                                                 13                                                                  CTY004211
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 15 of 58 Page ID
                                  #:1994




        INTRODUCTION
        The City of Los Angeles is responsible for the maintenance of sidewalks and
        other public areas owned, managed or maintained by the City. These public
        areas must remain safe, clean,. sanitary and accessible for public use by all
        individuals. To promote general public health and safety of all public areas, while
        balancing the needs of the City's population, at all levels, the City recently made
        amendments to the City of Los Angeles Municipal Code (LAMC) 56.11 to
        regulate any personal property disposed, left or stored in public areas.

        These protocols outline the operating guidelines, designation of tasks, and scope
        of work for regulating the storage of personal property in public areas and the
        allowance for the impoundment of such property, after the provision of notice, as
        provided for in LAMC 56.11.

        BACKGROUND
        LAMC 56.11 regulates storage of property on the City's public right-of-way,
        defined by LAMC 56.11 as including sidewalks, alleys, and streets. The
        Ordinance's Declaration of Legislative Intent states, in part, that the unauthorized
        use of public areas for the storage of personal property interferes with the rights
        of other members of the public to use public areas for their intended purposes
        and can create a public health or safety hazard that adversely affects residential
        and commercial areas. The purpose of LAMC 56.11 is to maintain public areas in
        clean, sanitary and accessible condition for all.

        DESIGNATED ADMINISTRATIVE AGENCY, LAMC 56.11.11
        Los Angeles Sanitation (LASAN) serves as the Designated Administrative
        Agency ("DAA") under the ordinance. The DAA shall promulgate rules, protocols
        and procedures for the implementation and enforcement of this ordinance,
        consistent with the provisions herein. The DAA is authorized to make
        administrative and ministerial revisions to these protocols, and/or forms and
        posting notices as needed to address unanticipated scenarios or any
        amendments to LAMC 56.11 or applicable codes or statutes.

        CITY ATTORNEY REVIEW
        The City Attorney's Office has reviewed the following LAMC 56.11 protocols for
        conformity with the Ordinance and subsequent amendments.




April 7, 2016                                                                     2 1P age



                                                14                                     CTY004212
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 16 of 58 Page ID
                                  #:1995




         METHODOLOGY & PROCEDURES



         PROCEDURE #1 - Referrals and Service Requests
         Los Angeles Sanitation (LASAN), Customer Care Center receives referrals and
         service requests to remove illegal dumping and address sanitary conditions of
         public areas involving discarded personal property throughout the City. Referrals
         may be submitted to LASAN by Council Offices, the Mayor's Office, LAPD,
         Neighborhood Councils, 311 Call Center, governmental agencies, businesses,
         business improvement districts, and the general public.



         LEAD DEPARTMENT: LASAN
         PRIMARY SUPPORT: LAPD
         SECONDRY SUPPORT: BSS, GSD, LADOT, RAP

             Illegal Dumping Service Request Protocol
                 Step #1 a - Reports of illegal dumping involving a suspected responsible
                 party shall be referred to LASAN Environmental Compliance Officers for
                 investigation.

                 Step #1 b - Reports of illegal dumping with an unidentified responsible
                 party shall be immediately directed to LASAN for scheduled removal. If
                 hazardous materials are involved, the report will be referred to an
                 Envi,ronmental Compliance Officer.

                 Step#2 - Illegally dumped items in public areas shall be removed by
                 LASAN.

             Homeless Encampment Referral Protocol
               For requests of Homeless Encampments clean-ups, see Procedure #2.




 April 7, 2016                                                                  3IPage




                                              15                                    CTY004213
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 17 of 58 Page ID
                                  #:1996




         PROCEDURE #2 - Homeless Encampment Clean-up Authorization
         Upon data entry, a Homeless Encampment clean-up authorization number is
         created and assigned to the designated location. The following process must be
         completed in order for full approval of the authorization to commence the clean-
         up operation.



         LEAD DEPARTMENT: LASAN
         PRIMARY SUPPORT: LAHSA or OHSP
         SECONDARY SUPPORT: LAPD, BSS, GSD, LADOT, RAP

             Homeless Encampment Clean-up Authorization Protocol
               Step #1 - REFERRAL: LASAN will initiate the Homeless Encampment
               clean-up authorization process by verifying the encampment and its
               location including City owned, managed, or maintained property, and by
               taking photographic evidence of the location. LASAN will then submit the
               information into a Homeless Encampment data management system. The
               required information fields consist of, but are not limited to the following:

                 1. Address and/or cross street locations of the homeless encampment (or
                    closest address);
                 2. Description of the encampment(s), including photographs of the
                    encampment;
                 3. Additional location description (i.e. alley, under bridge, on overpass,
                    etc.),
                 4. Date location visited /assessed.

                 Step #2 - LAHSA AUTHORIZATION: Outreach to the homeless
                 individuals in the area will be conducted by the Los Angeles Homeless
                 Services Authority (LAHSA) or Other Homeless Service Provider (OHSP)
                 to inform the homeless residents of the upcoming clean-up efforts and the
                 requirement to relocate both themselves and their possessions from the
                 clean-up areas prior to the clean-up date/time. During these visits, LAHSA
                 or the OHSP shall offer available assistance and social services to the
                 homeless in the designated area. Upon completion of the visits, LAHSA
                 will sign off on the authorization.

                 Step #3 - LASAN - CHIEF ECO Authorization: Once LAHSA or OHSP
                 has signed off, the authorization shall be reviewed and approved by the
                 LASAN-Chief Environmental Officer, or his/her designee.


 April 7, 2016                                                                    4 1 Page




                                                16                                    CTY004214
     Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 18 of 58 Page ID
                                       #:1997
'\




                      Step #4 - BOARD OF PUBLIC WORKS AUTHORIZATION: The
                      President of the Board of Public Works or designated commissioner shall
                      review and approve the clean-up. The authorization is valid for up to 90
                      days from BPW approval or through completion of the clean-up at the
                      location, whichever comes first.

                      Step #5 - HOMELESS ENCAMPMENT CLEAN-UP SCHEDULING:
                      LASAN shall program and schedule encampment clean-ups.

                      Step #6 - NOTICING: As required in Procedure #3, a notice will be posted
                      at the clean-up location a minimum of 24 hours in advance of the clean-up
                      date/time (See Appendix 1). The posted notice shall be photographed by
                      LASAN to document the notification of the pending clean-up. The Notice
                      shall be valid for only 72 houi:s from posting. If the encampment clean-up
                      cannot commence within 72 hours from posting, then a new posting must
                      re-occur before the clean-up may commence.

                      Step #7 - DOCUMENTATION: ·The Designated LASAN Employee
                      overseeing the clean-up shall document the clean-up, health hazard
                      assessments and impounded property.




      April 7, 2016                                                                   SI Page


                                                     17                                    CTY004215
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 19 of 58 Page ID
                                  #:1998




        PROCEDURE #3 - Public Area Cleaning
        A public area clean-up is a cleaning performed when an area is identified as
        having unsafe or poor health conditions. If there is a Homeless Encampment in
        the area, the following protocol will be followed, after authorization is approved in
        accordance with Procedure #2.


        LEAD DEPARTMENT: LASAN
        PRIMARY SUPPORT: LAPD
        SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LAFD, RAP

            Public Area Cleaning Protocol:
               Step #1 - The LASAN Coordinator shall verify the Homeless Encampment
               Clean-Up Authorization is approved. Once approved the LASAN
               Coordinator shall coordinate the notice postings and clean-up date/time.

                Step #2 - The Designated LASAN Employee, shall post the notice (See
                Appendix 1) at the clean-up location a minimum of 24 hours in advance of
                the official clean-up date/time and the clean-up shall commence no later
                than 72 hours after posting. The notice should be photographed as
                documentation.

                Step #3 - Prior to commencing the clean-up, if LASAN is made aware that
                there is no available capacity for involuntary storage, LASAN will not
                proceed with the removal of personal property.

                Step #4 - At the time of arrival, if it is raining and/or the temperature is
                below 50 degrees Fahrenheit, LASAN shall consider whether to postpone
                the clean-up after consultation with LASAN Management.

                Step #5 - City crews from LASAN and LAPD shall meet at each clean-up
                location and conduct a safety meeting. LASAN shall be the lead agency
                for the clean-ups, including closing that portion of the sidewalk and
                adjoining street necessary to effectuate the clean-up. LAPD may provide
                site security and traffic control for the clean-up teams. All individuals in the
                clean-up area will be given up to 15 minutes to take their Personal
                Property and vacate the area. If the person(s) is physically or mentally-
                impaired and incapable of effectuating the removal of their personal
                property, LAHSA or OHSP will be contacted to assist.

April 7, 2016                                                                        GI Page


                                                  18                                       CTY004216
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 20 of 58 Page ID
                                  #:1999




                 Step #6 - A Designated LASAN Employee shall inspect all property left in
                 the clean-up area for health and safety hazards. Health and safety
                 hazards, shall be documented, removed, and transported to an authorized
                 disposal facility by LASAN in accordance with Procedure #7. LAPD will
                 remove any weapons, ammunition, and explosives. The health and safety
                 hazards shall be documented on the Hazard Determination sheets by
                 LASAN staff (See Appendix #3).


                 Step #7 - A Designated LASAN Employee may remove Unattended
                 Personal Property in the clean-up area only if it complies with the following
                 procedure:

                        1) Pre-Removal Notice was posted as required by LAMC Section
                           56.11;

                        2) The removal shall occur no less than 24 hours after the posting
                           of the pre-removal notice, and no more than 72 hours after the
                           posting of pre-removal notice;

                        3) Written or photographic evidence shall be prepared which
                           documents the general description and location of the Personal
                           Property;

                       4) The Personal Property shall be bagged and tagged for
                          identification purposes;

                        5) The Personal Property shall be delivered to a 90 day storage
                           facility; and

                        6) A Post-Removal Notice shall be left at the place from which the
                           Personal Property was removed.

                 Step #8 - A Designated LASAN Employee may remove Attended
                 Personal Property in the clean-up area only if it complies with the following
                 procedure:

                        1)     Pre-Removal Notice was posted as required by LAMC
                               Section 56.11 ;

                       2)      The removal shall occur no less than 24 hours after the
                               posting of the Pre-Removal Notice, and no more than 72
                               hours after posting of Pre-Removal Notice;

 April 7, 2016                                                                      71Page



                                                 19                                      CTY004217
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 21 of 58 Page ID
                                  #:2000




                       3)     Individuals can voluntary dispose of any items with LASAN ;

                       4)     LASAN may provide a bag or other container capable of
                              containing 60 gallons worth of Personal Property to the
                              owner of the Personal Property;

                       5)     LASAN shall direct the owner that he or she will have up to
                              15 minutes to place into the bag or container up to 60
                              gallons worth of Personal Property;

                       6)     If the owner refuses to or does not place Personal Property
                              into the container within the 15 minute period, LASAN shall
                              remove all property as excess personal property.

                       7)     For Excess Personal Property, LASAN shall prepare written
                              or photographic evidence which documents the general
                              description and location of the Excess Personal Property;

                       8)     The Excess Personal Property shall be bagged and tagged
                              for identification purposes;

                       9)     The Excess Personal Property shall be delivered to a 90 day
                              storage facility; and

                       10)    A Post-Removal Notice shall be left at the place from which
                              the Excess Personal Property was removed or given to the
                              owner.

                 Step #9 - If an individual fails to comply with a Designated LASAN
                 Employee's directive, or willfully resists, delays or obstructs a Designated
                 LASAN Employee from moving, removing, or impounding Personal
                 Property, the Designated LASAN Employee shall request support from law
                 enforcement and law enforcement will proceed within their established
                 Departmental protocols.

                 Step #10 - If an individual is physically impaired and the impairment limits
                 compliance with a Designated LASAN Employee directives regarding
                 LAMC Section 56.11, LASAN may assist the individual with compliance or
                 may contact LAHSA or OHSP to assist.

                 If an individual is mentally impaired and the impairment makes
                 incomprehensible compliance with instructions from a Designated LASAN
                 Employee regarding LAMC Section 56.11, LASAN shall contact LAHSA or
                 OHSP for assistance.

 April 7, 2016                                                                     SI Page


                                                 20                                     CTY004218
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 22 of 58 Page ID
                                  #:2001




                 Step # 11 - If at any time, a City Employee believes that an individual
                 poses a danger to himself, herself or another, including a danger to the
                 City Employee, the City Employee shall request law enforcement
                 assistance.

                 Step #12 - (If required) LASAN Vactor Truck may pressure-wash the
                 sidewalks, parkways, street gutters, and inlets of storm drain catch basins.
                 The generated water shall be recovered and disposed of to the sanitary
                 sewer.

                 Step #13- (If required) LASAN (or designated contractor) may disinfect
                 the washed areas with a sprayed solution of bleach and water that meets
                 Center for Disease Control standards for disinfection.

                 Step #14 - A Designated LASAN Employee shall document and
                 photograph clean-up activities. Any human waste removal and disposal by
                 LASAN will require the completion and signature of a non-infectious
                 certification form by a Designated LASAN Employee (See Appendix #4).




 April 7, 2016                                                                     9 I Page




                                                 21                                     CTY004219
      Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 23 of 58 Page ID
                                        #:2002
,.,




               PROCEDURE #4 - Personal Property Obstructing City Operations
               At any time in which City operations for maintenance or construction are
               obstructed by personal property in a public area. A City Employee may
               temporarily move the personal property.



               LEAD DEPARTMENT: ALL CITY DEPARTMENTS
               PRIMARY SUPPORT: LAPD, LASAN
               SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LADWP,
               LAFD,RAP

               ENFORCEMENT AUTHORITY:
               LAMC 56.11.3(c) property obstructing City operations

                   Property Obstructing City Operations Protocol:
                      Step #1a -When personal property is unattended, the City Employee may
                      temporarily move the obstructing property. If there are issues, please
                      proceed to Step #3 in the process.

                       Step #1b - When the obstructing property is attended , the City Employee
                       shall direct the individual(s) to move the property as to not obstruct City
                       operations, maintenance and clean ups. All individuals will be given up to
                       15 minutes to vacate the area. If the person(s) is physically or mentally-
                       impaired and incapable of effectuating the removal of their personal
                       property, LAHSA or OHSP will be contacted to assist.

                       Step #2 - If the individual fails to comply with a City Employee's directive,
                       or willfully resists, delays or obstructs a City Employee from moving,
                       removing, move the obstructing property, they will be deemed as "non-
                       compliant". The City Employee shall contact the LAPD for assistance.

                       Step #3 - In situations where there is no feasible place to temporarily
                       place obstructing property or the amount of personal property is in excess
                       of the volume of a 60-gallon container with the lid closed, the City
                       Employee shall contact LASAN for assistance. A Post-Removal notice
                       shall be provided for all personal property taken to a 90-day storage
                       facility pursuant to LAMC 56.11.4.(b ).

                       Step #4- - For any obstructing property that was temporarily moved for City
                       operations or maintenance, the City Employee shall return the property to
                       the original location after the completion of the work.

       April 7, 2016                                                                     10   I Page


                                                       22                                       CTY004220
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 24 of 58 Page ID
                                  #:2003




         PROCEDURE #5 - Personal Property Obstructing ingress/egress, and/or
         ADA Passage
         Without Pre-Removal Notice, a Designated LASAN Employee may move, and
         when necessary, remove Personal Property in a Public Area that is a) Stored
         within ten feet of any operational and utilizable entrance, exit, driveway or loading
         dock; or b) Stored in a manner that does not allow for passage required by the
         Americans With Disabilities Act, which generally requires clearance of at least 36
         inches on the sidewalk.



         LEAD DEPARTMENT: LAPD
         PRIMARY SUPPORT: LASAN
         SECONDARY SUPPORT:· LAHSA or OHSP, BSS, GSD, LADOT, LADWP,
         LAFD, RAP

         ENFORCEMENT AUTHORITY:
         LAMC 56.11.3(e) person(s) are prohibited from storing property within ten feet of
         an operational and utilizable entrance, exit, driveway or loading dock
         LAMC 56.11.3(d) property blocking passage as required by ADA
         LAMC 41.1 B(a) person(s) blocking streets, sidewalks, or other public ways

                 Obstructing Personal Property Protocol:

                 Step #1- Obstructing Personal Property, Unattended or Attended, may be
                 checked for health and safety hazards, in accordance with Procedure #7.

                 Step #2 - A Designated LASAN Employee may remove Unattended
                 Personal Property that is stored within ten feet of an operational and
                 utilizable entrance, exit, driveway or loading dock and/or is impacting ADA
                 compliance pursuant to the following procedure:

                       1)     Pre-Removal Notice is not required to move obstructing
                              Personal Property described above;

                       2)     Written or photographic evidence shall be prepared which
                              documents the general description and location of the
                              removed Personal Property;

                       3)     The removed Personal Property shall be bagged and tagged
                              for identification purposes; and


 April 7, 2016                                                                     11 1 Page



                                                 23                                      CTY004221
     Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 25 of 58 Page ID
                                       #:2004
,,



                            4)      The removed Personal Property shall be delivered to a 90
                                    day storage facility; and

                      Step #3 - A Designated LASAN Employee may remove Attended Personal
                      Property that is stored within ten feet of an operational and utilizable
                      entrance, exit, driveway or loading dock and/or is impacting ADA
                      compliance pursuant to the following procedure:

                            1) Upon being directed, the owner of the Personal Property will
                               have up to 15 minutes to move the Personal Property so not to
                               a) obstruct an area within ten feet of any operational and
                               utilizable entrance, exit, driveway or loading dock; or b) obstruct
                               the clearance of at least 36 inches for safe passage;

                            2) If the owner re_fuses to or does not move the Personal Property
                               as requested, the Designated LASAN Employee may remove
                               the Personal Property;

                            3) If an individual fails to comply with a directive, or willfully
                               resists, delays or obstructs a Designated LASAN Employee
                               from moving, removing, or impounding Personal Property, the
                               Designated LASAN Employee shall request support from law
                               enforcement and law enforcement will proceed within their
                               established Departmental protocols.

                            4) If an individual is physically impaired LASAN shall assist the
                               individual with compliance or may contact LAHSA or OHSP to
                               assist.

                                 If an individual is mentally impaired and the impairment makes
                                 incomprehensible compliance with instructions from a City
                                 Employee regarding LAMC Section 56.11 , LASAN shall contact
                                 LAHSA or OHSP for assistance.

                            5) If at any time, a City Employee believes that an individual poses
                               a danger to himself, herself or another, including a danger to the
                               City Employee, the City Employee shall request law
                               enforcement assistance.

                            6) If the Personal Property cannot feasibly be moved by the owner
                               to another part of the block on which it was located without

      April 7, 2016                                                                    12   I Page


                                                     24                                       CTY004222
     Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 26 of 58 Page ID
                                       #:2005
·)




                            alleviating the obstruction, the Personal Property may be
                            removed;

                      7) Written or photographic evidence shall be prepared which
                         documents the general description and location of any removed
                         Personal Property;

                      8) The removed Personal Property shall be bagged and tagged for
                         identification purposes;

                      9) The removed Personal Property shall be delivered to a 90 day
                         storage facility; and

                      10)   A Post-Removal Notice shall be left at the place from which the
                            Personal Property was removed or given to the owner.




     April 7, 2016                                                               B l Page


                                                 25                                   CTY004223
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 27 of 58 Page ID
                                  #:2006




         PROCEDURE #6 - Individuals Storing Personal Property in Public Areas
         with a Posted Closure Time or otherwise Trespassing in Posted Public
         Property
         LAMC 56.11.3.(f) provides that no person shall Store Personal Property in a
         Public Area that has a clearly posted closure time, after the posted closure time.
         Without prior notice, the City may remove and impound personal property,
         whether Attended or Unattended, provided the property may not be removed until
         after the posted closure time or unauthorized location.



         LEAD DEPARTMENT: City Departments overseeing impacted property
         PRIMARY SUPPORT: LAPD, LASAN
         SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LADWP,
         LAFD,RAP

         ENFORCEMENT AUTHORITY (In addition to local & State codes)
         LAMC 56.11.3.(f) No Person shall Store in a Public Area that has a clearly
              posted closure time.
         LAMC 61.07.(i) No person shall fail to comply with any valid order issued by a
              public officer.

             Personal Property Stored in a Public Areas after a Posted Closure Time or
             unauthorized location Protocol

                 Step #1 - If Attended the responsible City Department shall direct the
                 individual to move from the closed area. The Law Enforcement Officer
                 may then call LASAN for health hazard assessment assistance, if
                 necessary.

                 Step #2 - As to both Unattended and Attended Personal Property, a City
                 Employee shall contact LASAN to proceed to remove the Personal
                 Property for storage. After the property is checked for health and safety
                 hazards, the property may be removed and stored in accordance with
                 Procedure #7.

                 Step #3 - A Designated LASAN Employee may remove Unattended
                 Personal Property in a Public Area subject to a specified closing time by
                 complying with the following procedure:

                       1)     The City Employee confirms that a notice containing the
                              closing time is clearly posted in the area where the Personal

 April 7, 2016                                                                  14   I Page


                                                26                                     CTY004224
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 28 of 58 Page ID
                                  #:2007




                             Property is stored and the impoundment begins after the
                             posted closing time;

                       2)    Written or photographic evidence shall be prepared which
                             documents the general description and location of the
                             Personal Property;

                       3)    The Personal Property shall be bagged and tagged for
                             identification purposes;

                       4)    The Personal Property shall be delivered to a 90 day storage
                             facility; and

                       5)    A Post-Removal Notice shall be left at the place from which
                             the Personal Property was removed.



                 Step # 4- A Designated LASAN Employee may remove Attended Personal
                 Property in a Public Area subject to a specified closing time or
                 unauthorized location by complying with the following procedure:

                       1)     The Designated LASAN Employee confirms that a notice
                             containing the closing time is clearly posted in the area
                             where the Personal Property is stored and impoundment
                             begins after the posted closing time;

                      2)     The Designated LASAN Employee shall provide a bag or
                             other container capable of containing 60 gallons worth of
                             Personal Property to the owner of the Personal Property;

                      3)    The Designated LASAN Employee shall direct the owner
                            that the Public Area is closed or is about to be closed and
                            that he or she has up to 15 minutes to place into the
                            container up to 60 gallons worth of Personal Property and
                            leave the Public Area with the container;

                      5)    If the owner refuses to or does not place Personal Property
                            into the container within the 15 minute period, the
                            Designated LASAN Employee may remove the Personal
                            Property;



 April 7, 2016                                                                15   I Page


                                              27                                     CTY004225
     Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 29 of 58 Page ID
                                       #:2008
-~




                            6)     The Designated LASAN Employee shall prepare written or
                                   photographic evidence which documents the general
                                   description and location of the Personal Property;

                            7)     The Personal Property shall be bagged and tagged for
                                   identification purposes;

                            8)     The Personal Property shall be delivered to a 90 day storage
                                   facility; and

                            9)     A Post-Removal Notice shall be left at the place from which
                                   the Personal Property was removed or given to the owner.

                      Step #5 - If an individual fails to comply with a Designated LASAN
                      Employee directive, or willfully resists, delays or obstructs a Designated
                      LASAN Employee from moving, removing, or impounding Personal
                      Property, the Designated LASAN Employee shall request support from law
                      enforcement and law enforcement will proceed within their established
                      Departmental protocols.


                      Step #6 - If an individual is physically impaired and the impairment limits
                      compliance with a Designated LASAN Employee's directives regarding
                      LAMC Section 56.11, the Designated LASAN Employee shall offer to
                      assist the individual with compliance or may contact LAHSA or OHSP to
                      assist.

                      If an individual is mentally impaired and the impairment makes
                      incomprehensible compliance with instructions from a Designated LASAN
                      Employee regarding LAMC Section 56.11, the Designated LASAN
                      Employee shall contact LAHSA or OHSP for assistance, and shall
                      continue with the clearing the area.

                      Step #7 - If at any time, a City Employee believes that an individual poses
                      a danger to himself, herself or another, including a danger to the City
                      Employee, then the City Employee shall request law enforcement
                      assistance.




      April 7, 2016                                                                   16   IP age


                                                      28                                     CTY004226
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 30 of 58 Page ID
                                  #:2009




         PROCEDURE #7- Health & Safety Hazards
         The purpose of this protocol is to document the protocols and procedures for the
         field staff of the LASAN Environmental Enforcement & Emergency Response
         Unit field staff. The protocol outlines how LASAN Environmental Compliance
         Officers ·determine the health hazard potential of the personal property, item(s) or
         substance(s) found in the public right-of-way. The Compliance Officer will
         ultimately determine if the property, item or substance poses any potential health
         risktst and requires removal and disposal.



         LEAD DEPARTMENT: LASAN
         PRIMARY SUPPORT: LAPD
         SECONDARY SUPPORT: LAHSA or OHSP, LAPD, BSS, GSD, LAFD, LADOT,
         RAP

         ENFORCEMENT AUTHORITY
         LAMC 56.11.3.(f) immediate threat to health or safety of the public
         LAMC 64.70.05.A. authority to inspect
         LAMC 64. 70.05.8.6 to abate, correct or prevent pollutants from entering storm
         drain

         Materials are considered to be health hazards when there is statistically
         significant evidence based on at least one study conducted in accordance with
         established -scientific principles that acute or chronic health effects may occur in
         exposed persons. Health and safety hazards shall be removed immediately.
         Notice posting (informing the public of the violation) is not required. If a person
         refuses to relinquish substances or materials deemed health or safety hazards,
         law enforcement will proceed with their established protocol. Health or safety
         hazards shall be documented and removed by LASAN and transported to an
         authorized disposal facility immediately.

             Health Hazard Assessment Protocol
                Step #1 - The Designated LASAN Employee shall walk sidewalks, streets,
                parkways and other public right-of-ways to visually identify items which
                may pose a health hazard.

                 Step #2 - LASAN Environmental Compliance Officers shall visually identify
                 flammable, toxic, reactive, and corrosive substances.

 April 7, 2016                                                                    17 I Page



                                                29                                      CTY004227
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 31 of 58 Page ID
                                  #:2010




                 Step #3 - Utilizing the Field Checklist in Appendix 3, the Environmental
                 Compliance Officer will determine the health hazard potential of the item
                 or substance as well as whether the item or substance poses any potential
                 health risk. The Environmental Compliance Officer can use the back of the
                 form "List of Hazardous Materials/Waste and Potentially Hazardous
                 Materials" as reference for health hazard assessments. If any item or
                 substance meets any of the descriptions on the list, then the item or
                 substance may be deemed hazardous (see Appendix #3).

                 Step #4 - If the item is a health hazard or a potential health hazard and is
                 made of fabric, wood, or other permeable substances, the item shall be
                 removed by LASAN (or designated contractor) for disposal. LASAN (or
                 designated contractor) shall also remove all biohazard items (e.g.,
                 contaminated with blood, human waste, etc.). LASAN Solid Resources
                 shall place the item on a vehicle and transport to an authorized disposal
                 facility.

                 Step #5 - If the item is a health hazard or potential health hazard and is
                 made of metal , glass, or any other non-permeable substance, the object
                 may be disinfected.

                 Step #6 - If the item is a sharp, the Environmental Compliance Officer will
                 use the appropriate equipment and tools to remove the sharps and place
                 them in a sharps container for disposal.

                 Step #7 - LASAN Environmental Compliance Officers shall document on
                 the Health Haf".ard Determination form each of the hazardous item(s) or
                 substance(s), check off the applicable box(es) on the sheet, and fill in the
                 date, time, and location information. The Environmental Compliance
                 Officer shall sign the form and photograph the item(s) to be destroyed.

                 Step #8 - If those instances when the hazardous materials are Attended,
                 to the extent appropriate, LASAN will work with the individual to remove
                 the hazardous materials. If the individual fails to comply with LASAN
                 directives, or willfully resists, delays, or obstructs a Designated LASAN
                 Employee from removing the hazardous materials, the Designated LASAN
                 Employee shall request support from law enforcement and law
                 enforcement will proceed within their established Departmental protocols
                 and LASAN will proceed with the cleanup and removal of the items.


 April 7, 2016                                                                    18 I Page



                                                 30                                    CTY004228
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 32 of 58 Page ID
                                  #:2011




         PROCEDURE #8- Evidence of a Crime or Contraband
         Evidence of a crime or contraband may be immediately removed without notice
         posting. LAPD may take possession of the evidence or contraband in
         accordance with established Departmental procedures and the law.



         LEAD DEPARTMENT: LAPD OR OTHER LAW ENFORCEMENT
         PRIMARY SUPPORT: LASAN
         SECONDARY SUPPORT: BSS, GSD, LADOT, LAFD, RAP,

         ENFORCEMENT AUTHORITY
         LAMC 56.11.3.(h) no person shall Store any Personal Property in a Public Area if
              the Personal Property constitutes an evidence of a crime or contraband.

             Evidence of a Crime or Contraband Protocol
                Step #1 - Whenever a City Employee comes into contact with property
                that may be evidence of a crime or is criminal contraband, whether
                Unattended or Attended, the City Employee shall contact LAPD or other
                Law Enforcement agency.

                 Step #2 - The City Employee shall then step away and wait for Law
                 Enforcement resources to arrive.

                 Step #3 - Law enforcement will        proceed with their established
                 departmental protocols.




 April 7, 2016                                                                19   I P a ge


                                              31                                      CTY004229
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 33 of 58 Page ID
                                  #:2012




         PROCEDURE #9A - Bulky Items (non-shelter)
         In accordance with LAMC 56.11, Bulky items are placed into one of two
         categories and treated distinctly;

         A. LAMC 56.11.3.(i) Bulky Items {non-shelter) placed in Public Areas
         Bulky items are defined as any i_   tem possessing size and/or shape which will not
         allow the item to fit into a 60-gallon receptacle with the container lid closed. Bulky
         items generally include but are not limited to mattresses, appliances, furniture,
         shed, structures, non-operational bicycles, and construction materials. An
         exception has been established for Tents, wheelchairs, walkers, containers of a
         volume not exceeding 60 gallons; crutches, and bicycle if operational.



         LEAD DEPARTMENT: LASAN
         PRIMARY SUPPORT: LAPD
         SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LAFD, RAP

             Bulky Item Protocol A. (non-structures)
                Step #1 - Identification or referral of an LAMC 56.11 defined Bulky Item.
                Note: LAMC 56.11.3.(i) allows immediate removal of bulky items without
                notice posting. Non-electronic Bulky items may be disposed as trash or
                rubbish. Electronic bulky items which fall under the classification of E-
                waste (a universal waste) shall be specifically disposed of in accordance
                with 40 CFR.

                 Step #2a - Unattended bulky items placed in public areas may be
                 removed immediately by LASAN or City Employee in accordance with
                 LAMC 56.11.3.(i).

                 Step #2b - For the removal of the items(s) or Attended bulky items,
                 LASAN will work with the individual(s) to allow for the removal of the
                 items. If the person(s) is physically or mentally-impaired and incapable of
                 effectuating the removal of the item(s), LAHSA or OHSP w_ill be contacted
                 to assist.




 April 7, 2016                                                                     20   I Page


                                                 32                                       CTY004230
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 34 of 58 Page ID
                                  #:2013




                 Step #2c - Bulky ltenis that are Attended or associated with other personal
                 property in public areas, shall be assessed by a Designated LASAN
                 Employee prior to removal. If the bulky item is not picked up based on the
                 assessment, the Designated LASAN Employee or City Employee shall
                 follow Procedure #3 for Public Area Cleaning.




 April 7, 2016                                                                   21   I Page


                                                33                                      CTY004231
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 35 of 58 Page ID
                                  #:2014




        PROCEDURE #98 - Bulky Items (structures}
        Bulky items which are designed to be used as shelters (i.e. structures), but do
        not constitute a tent, on public property are prohibited and may be removed after
        the structure has been posted a minimum of 24 hours in advance. (See Appendix
        2 for approved 24-hour Pre-Removal posting notice). The notice shall be
        attached by LASAN to the bulky item (structure). Photographs shall be taken of
        each posting and structure. After the 24-hour posting period, the structures shall
        be disassembled and removed for immediate disposal by LASAN.



        LEAD DEPARTMENT: LASAN
        PRIMARY SUPPORT: LAPD
        SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD, LADOT, LAFD, _RAP

        Bulky Item Protocol B. (structures)
        Step #1 - If a Bulky Item Stored in a Public Area is designed to be used as a
        shelter but does not constitute a Tent, a Designated LASAN Employee may only
        remove and discard the Bulky Item if it complies with the following:

                1) A Pre-Removal Notice shall be posted conspicuously on or near the
                   Bulky Item (shelter). The posted Pre-Removal Notice should be
                   photographed by a Designated LASAN Employee;

                2) The Bulky Item (shelter) may be removed no less than 24 hours but no
                   more than 72 hours after the posting of the Pre-Removal Notice;

                3) If the Bulky Item (shelter) is occupied, a Designated LASAN Employee
                   shall direct any occupant to vacate the Bulky Item (shelter);

                4) If any occupant refuses to vacate the Bulky Item (shelter), the
                   Designated LASAN Employee should contact law enforcement for
                   assistance and law enforcement shall proceed within their established
                   Departmental protocols;

                5) If any and all occupants of the Bulky Item (shelter) vacate at the
                   direction of a Designated LASAN Employee, LASAN may provide a 60-
                   gallon bag or other container and direct the individual that he or she
                   has up to 15 minutes to place 60 gallons of Personal Property into the
                   bag or container;

April 7, 2016                                                                  22   I Page


                                               34                                     CTY004232
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 36 of 58 Page ID
                                  #:2015




                 6) All Personal Property may be removed, after compliance with
                    Procedure #7 (Health and Safety Hazards);

                 7) Written or photographic evidence shall be prepared which documents
                    the general description and location of the Excess Personal;

                 8)   The Excess Personal Property shall be bagged and tagged for
                      identification purposes;

                 9) The Excess Personal Property shall be delivered to a 90 day storage
                    facility; and

                 10)Post-Removal Notice as to the Personal Property removed from the
                    Bulky Item (shelter), shall be provided pursuant to 56.11.4(b).


         Step #2 - If an individual fails to comply with a Designated LASAN Employee
         directive, or willfully resists, delays or obstructs a Designated LASAN Employee
         from moving, removing, or impounding Personal Property, the Designated
         LASAN Employee shall request support from law enforcement and law
         enforcement will proceed within their established Departmental protocols.

         Step #3 - If an individual is physically impaired and the impairment limits
         compliance with a Designated LASAN Employee's directives regarding LAMC
         Section 56.11, the Designated LASAN Employee shall offer to assist the
         individual with compliance or may contact LAHSA or OHSP to assist.

         If an individual is mentally impaired and the impairment makes incomprehensible
         compliance with instructions from a Oesignated LASAN Employee regarding
         LAMC Section 56.11, the Designated LASAN Employee shall contact LAHSA or
         other OHSP for assistance, and proceed with the cleanup.

         Step # 4 - If at any time, a City Employee believes that an individual poses a
         danger to himself, herself or another, including a danger to the City Employee,
         the City Employee shall request law enforcement assistance.

         Step #5 - Animals in the Bulky Item (shelter) may be removed by Animal Control.




 April 7, 2016                                                                23   I Page


                                              35                                     CTY004233
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 37 of 58 Page ID
                                  #:2016




         PROCEDURE #10 - Tents and Attachments
         Pursuant to LAMC 56.11.8(a), no person shall attach any Personal Property to
         any public property without consent. Pursuant to 56.11.8(b ), no person shall
         attach any Personal Property to any private property if the Attachment creates an
         obstruction on or across any street or pedestrian walkway, including a sidewalk.
         In addition, pursuant to LAMC 56.11.7, no person shall erect a Tent in any Public
         Area from 6 a.m. to 9 p.m., except when raining and/or the temperature is below
         50 degrees Fahrenheit.        LAPD shall enforce the immediate disassembly,
         deconstruction, folding, and removal of Tents during those hours, without the
         necessity of posting notices (informing the public of the violation). If a person
         refuses to comply with a legal order from a peace officer, law enforcement will
         proceed within their established protocols.



         LEAD DEPARTMENT: LAPD
         PRIMARY SUPPORT: LASAN
         SECONDARY SUPPORT: LAHSA or OHSP, BSS, GSD LADOT, LAFD, RAP

         In accordance with LAMC 56.11.7, no Tents shall be erected, configured or
         constructed in Public Areas between the hours of 6 a.m. and 9 p.m., unless it is
         raining and/or the temperature is below 50 degrees Fahrenheit. Any Tent must
         be taken down, folded, deconstructed and put away by 6 a.m. of each day. A
         folded/deconstructed · tent can be placed to the side of the sidewalk without
         obstructing safe passage and access.

         Tent Protocol
         Step #1 - At the time of arrival, if it is raining and/or the temperature is below 50
         degrees Fahrenheit, the Designated City Employee shall postpone action.

         Step #2 - A Designated City Employee may deconstruct any Attended Tent
         erected during the hours of 6 a.m. to 9:00 p.m. (unless it is raining or the
         temperature is below 50 degrees Fahrenheit) if the Designated City Employee
         complies with the following;

                 1)    If the Tent is occupied, the Designated City Employee shall direct
                       any occupant to vacate the Tent;

                 2)   If any and all occupants vacate the Tent, the Designated City
                      Employee shall advise the owner that he or she will have up to 15
                      minutes to deconstruct the Tent;




 April 7, 2016                                                                     24   I Page


                                                 36                                       CTY004234
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 38 of 58 Page ID
                                  #:2017




                3)   If any occupant of the Tent refuses to vacate the Tent, the
                     Designated City Employee should contact law enforcement for
                     assistance and law enforcement shall proceed within their
                     established Departmental protocols;

        Step #3 - If an individual fails to comply with the directive, or willfully resists,
        delays or obstructs a Designated City Employee from taking down or
        deconstructing a Tent, the Designated City Employee shall request support from
        law enforcement and law enforcement will proceed within their established
        Departmental protocols.

        Step #4 - If an individual is physically impaired and the impairment limits
        compliance with a Designated City Employee's directives regarding LAMC
        Section 56.11, the Designated City Employee shall offer to assist the individual
        with compliance or may contact LAHSA or OHSP to assist.

        If an individual is mentally impaired and the impairment makes incomprehensible
        compliance with instructions from a Designated City Employee regarding LAMC
        Section 56.11, the Designated City Employee shall contact LAHSA or OHSP for
        assistance, and shall continue with the clean-up.

        Step #5 - If at any time, a City Employee believes that an individual poses a
        danger to himself, herself or another, including a danger to the City Employee,
        the City Employee shall request law enforcement assistance.

        Step #6 - Without notice, a ·Designated City Employee may deconstruct any
        erected Unattended Tent during the hours of 6:00 a.m. and 9:00 p.m. unless it is
        raining and/or the temperature is below 50 degrees Fahrenheit. Once
        deconstructed, the Tent shall be removed, bagged, tagged, and stored, unless it
        is a health hazard. If a health hazard, LASAN shall remove the Tent in
        conformance with Procedure #7. The personal property in the Tent shall be
        removed following proper personal property protocols. A post removal notice
        shall be posted.

        Step #7 - The personal property around the Tent shall not be removed unless
        they are a health hazard or violate ADA safe passage or access to property. If
        removed, proper personal property protocols will be followed.

        Attachment Protocol
        In accordance with Los Angeles Municipal Code 56.11.8, no Attachment shall be
        erected on public property, and no Attachment shall be erected on private
        property in such a manner as to create an obstruction on or across any Street or
        area where the public may travel.

        Step #1 - A Designated City Employee may remove any Attended Attachment to
        public property only as set forth below:

April 7, 2016                                                                    25   I Page


                                                37                                      CTY004235
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 39 of 58 Page ID
                                  #:2018




                 1)   The Designated City Employee shall direct the owner that he or she
                      has up to 15 minutes to remove the Attachment;

                 2)   If the owner refuses to or does not remove the Attachment, a
                      Designated City Employee may remove the Attachment; and

                 3)   Any Personal Property contained around the Attachment shall not
                      be removed unless they are a health hazard or violate ADA safe
                      passage or access to property. If removed, proper personal
                      property protocols will be followed.

         Step #2 - A Designated City Employee may remove any Attended Attachment to
         private property that creates an obstruction on or across any street or pedestrian
         walkway, including a sidewalk only as set forth below:

                 1)   The Designated City Employee shall advise the owner of the
                      Attachment that he or she will have 15 minutes to remove the
                      Attachment;

                 2)   If the owner refuses to or does not remove the Attachment, the
                      Designated City Employee may remove the Attachment; and

                 3)   Any Personal Property contained around the Attachment shall not
                      be removed unless they are a health hazard or violate ADA safe
                      passage or access to property. If removed, proper personal
                      property protocols will be followed.

         Step #3 - If an individual fails to comply with a Designated City Employee
         directive, or willfully resists, delays or obstructs a Designated City Employee
         from removing the Attachment(s), the Designated City Employee shall request
         support from law enforcement and law enforcement will proceed within their
         established Departmental protocols.

         Step #4 - If an individual is physically impaired and the impairment limits
         compliance with a Designated City Employee's directives regarding LAMC
         Section 56.11, the Designated City Employee shall offer to assist the individual
         with compliance or may contact LAHSA or OHSP to assist.

         If an individual is mentally impaired and the impairment makes incomprehensible
         compliance with instructions from a Designated City Employee regarding LAMC
         Section 56.11, the Designated City Employee shall contact LAHSA or OHSP for
         assistance.



 April 7, 2016                                                                  26 I P age




                                               38                                     CTY004236
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 40 of 58 Page ID
                                  #:2019




         Step #5 - If at any time a City Employee believes that an individual poses a
         danger to himself, herself or anothet, including a danger to the City Employee,
         the City Employee shall request law enforcement assistance.

         Step #6 - A Designated City Employee may remove any Unattended Attachment
         to public property unless the Attachment was erected pursuant to written
         permission from the City. Personal Property around the Unattended Attachment
         shall not be removed unless they are a health hazard or violate ADA safe
         passage or access to property. If removed, proper personal property protocols
         will be followed.

         Step #7 - A Designated City Employee may remove any Unattended Attachment
         to private property if the Attachment creates an obstruction on or across any
         street or pedestrian walkway, including a sidewalk. Personal Property around the
         Unattended Attachment shall not be removed unless they are a health hazard or
         violate ADA safe passage or access to property. If removed, proper personal
         property protocols will be followed.




 April 7, 2016                                                                27   I Page


                                              39                                     CTY004237
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 41 of 58 Page ID
                                  #:2020




        TERMINONOLGY

        BSS - Bureau of Street Services

        BULKY ITEM - Defined in Los Angeles Municipal Code 56.11 as; any item, with
        exception of a constructed Tent, operational bicycle or operational walker, crutch
        or wheelchair, that is too large to fit into a 60-gallon container with the lid closed,
        including, but not limited to, a shed, structure, mattress, couch, chair, other
        furniture or appliance. A container with a volume of no more than 60 gallons used
        by an individual to hold his or her Personal Property shall not in itself be
        considered a Bulky Item.

        CSLA - Clean Streets Los Angeles also known as the Clean Streets Initiative
        (CSI)

        DESIGNATED CITY EMPLOYEE- LAPD or Designated LASAN Employee.

        DESIGNATED LASAN EMPLOYEE - means the Director of the Bureau of
        Sanitation of the Department of Public Works of the City of Los Angeles or the
        duly authorized representatives designated to administer, implement and enforce
        the provisions of this Protocol (i.e. LASAN EnviroQmental Compliance Officer).

        HOMELESS ENCAMPMENT - are locations where one or more homeless
        people live or store personal property in an unsheltered area. (CalEPA,
        CalRecycle Defined).

        GSD - Department of General Services

        LADWP - Los Angeles Department of Water & Power

        LAFD- Los Angeles Fire Department

        LAHSA - Los Angeles Homeless Services Authority

        LAPD - Los Angeles Police Department

        LASAN - Los Angeles Sanitation

        LAW ENFORCEMENT OFFICER - Any appointed governmental employee with
        Peace Officer arrest authority listed under California Penal Code Section 830.

        OHS - Operation Healthy Streets

        OHSP - Other Homeless Services Provider


April 7, 2016                                                                      28   I Page


                                                 40                                       CTY004238
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 42 of 58 Page ID
                                  #:2021




        PERSONAL PROPERTY - D.efined in Los Angeles Municipal Code 56.1 1,
        means any tangible property, and includes but is not limited to, goods, materials,
        merchandise, Tents, tarpaulins, bedding, sleeping bags, hammocks, personal
        items such as household items, luggage, backpacks, clothing, documents and
        medication.

        PUBLIC AREA(S) - Defined in Los Angeles Municipal Code 56.11, means all
        property that is owned, managed or maintained by the City, except property
        under the jurisdiction of the Department of Recreation & Parks which is governed
        by Los Angeles Municipal Code 63.44, and shall include, but is not limited to, any
        street, medial strip, space, ground, building or structure.

        RAP - Department of Recreation & Parks

        UNATTENDED - Defined in Los Angeles Municipal Code 56.11 means no
        Person is present with Personal Property who asserts or claims ownership over
        the . Personal Property. Conversely, property is considered "Attended" if a
        Person is present with the Personal Property and the Person claims ownership
        over the Personal Property.




April 7, 2016                                                                  29   I Pag e


                                              41                                      CTY004239
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 43 of 58 Page ID
                                  #:2022




        APPENDIX 1 - Major Cleaning Notice




April 7, 2016                                                  30   I Page


                                         42                           CTY004240
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 44 of 58 Page ID
                                  #:2023




                NOTICE: l\L:\,JOR CLEANING
                INCLUDES SIDEWALKS, AJ.J.EYS, PARKS,
                  BEACH, PARKING LOTS, AND OTHER
                       PUBLIC ACCESS AREAS
                 Al'i AREA CLEANING '\\l'JLL COIBIENCE AT THIS
                                           LOCATION ON:


                               PLEASE REMOl'E .ALL PERSON.AL
                          BELONCJNCS, INCLUDINC BULKY ITEMS
                                         BY
                        D!•mlu.Marm XX.WIS m 96,;00 I :DJ·
               1hii effort ii- duiped to -ci.an...impfove nd mlintiin ;um envimnment foe the
               §!lteral publit. 1he City :im.y u.e power w&h and .s.tteet de.ming equi:prment to
               dsn and du:i.D:fi!ct the ,:idewalb. alleys:.. parb and othe£public XG!ii mm..

               Pleii4! remove ~ persoul bel.ongi.ngJ. induding 1>u1ky ite:D:15 from iidewalb,
               alley~ pam. and JtUblic ~ mm. All property ,enm1111igwill be removed by
               the City. Property left behind. exapt fbr itetm tut pose D immediate tfu:&t to
               pu.blit heilth or IUty. tmh. md evidence of a. crime or conttaban.d:. will 'be
               col~ by the City ad kept inuecmeloationfm;aperiodof9'0uyiduring
               which time it :aa.Y' be tetrieved by iu riptfol owner.



                                             iD7 Imme Avtl!IIIIII!
                                          Los .l:agdn,f;A ,0013
                                              Moday-Fridl.y
                             (!·H, :a.-Jl;30.J• iMlt..J_.JI•' -A;OO:aml
                                                llJ...8416.&H
               'Jhe City of LK All:!Jls _p!it!y   ~             yo-11:r coopemui-:n. • we initiate
               n . ~ mm.11.fa to em.me tlm ~COD!lllJl.itis are Ai! and: healthy.
           -
 April 7,201                                                                                         Page



                                                        43                                            CTY004241
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 45 of 58 Page ID
                                  #:2024




         APPENDIX 2- Bulky Item Structure Postings




 April 7, 2016                                                 32   I Page


                                         44                           CTY004242
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 46 of 58 Page ID
                                  #:2025




                                  NOTICE
                 STORAGE OF BULKY ITEMS IN THE PUBLIC RIGHT-OF-
                        WAY OR ANOTHER PUBLIC AREA IS

                                  PROHIBITED
            PER SECTION 56.11J3)0). Failure to remove this bulky item
            within 24 hours will subject it to immediate removal and
            discard. Bulky item,s moved to another public area can be
            removed and discarded without notice. Absent an immediate
            threat to public health or safetyJO personal property removed
            from within the bulky item will be maintained in a secured
            location for 90 days. The rightful ow~er of items found inside
            a bulky item may retrieve the personal property at:


                      507 S. TOWNE AVE.JO LOS ANGELESJO CA 90013
                              For Information, Please Call:
                                    1-213-806-6355
            POSTING LOCATION
                              ----------------
            POSTING DATE _ _ _ _,_TI_M~E_ ___,,SAN/WPDCASE#_ __




            -
 April 7, 2016                                                         33    I Page


                                            45                                 CTY004243
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 47 of 58 Page ID
                                  #:2026




                                     AVISO
                          ALMACENAMIENTO DE
             OBJECTOS VOLUMINOSOS EN LA FORMA CORRECTA DE
                 PASO PUBLICO OEN OTRAAREA PUBLICA ES

                                    PROHIBIDO
           Segun la Secdon 56.11.J.3}(i). Si nose retira este articuto voluminoso
           dentro de las 24 horas se someta a fa etiminacion inmediata y
           descarte. IDs articuJos voruminosos se trasladaron a otro publico se
           puede sacar y desechar sin previo aviso. En ausencia de una amenaza
           inmediata para la saJud o ta seguridad piiblica, la propiedad personal
           retirado desde et interior del efementos voluminosos se mantendra
           en un lugar seguro durante 90 dias. Et propietario fegitimo de articulos
           encontrados dentro de un elemento voluminoso puede re-cuperar la
           propiedad personal en:

                  507 S. TOWNE AVENUE, LOS ANGELES, CA 90013
                               Para informaci6n.. llame al:
                                    1-213-806-6355

           POSTING LOCATION_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           POSTING DATE ______,_"""Il......
                                      M""'E......__~,sAN/WPDCASE#_ __




 April 7, 2016                                                                  34    I Page


                                               46                                       CTY004244
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 48 of 58 Page ID
                                  #:2027




        APPENDIX 3 - Health Hazard Sheet




April 7, 2016                                                  35   I Page


                                           47                         CTY004245
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 49 of 58 Page ID
                                  #:2028




                                           µTY OF LOS ANGELES
                                  WATERSHED PROTECTION DIVISION
                                   HEALTH HAZARD CHECKLIST
        Date: _ _ _ _ _ _ _ _ Time: _ _ _ _ _ _ _ CueNumber: _ _ _ _ _ __

       LctcatioaDexripti.~ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        ltemDexriptiou: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       HealthHazardDetU'IIIDU.utD :( dtKk an that apply)
            D TDDn f poison._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


           • Flam•.iible'----------------------------
            0 Corrosive.___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •    Resc:tiW!._,__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •    trll!lht,-a>•pressedgas 01' t1q1Jid._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •    Motoroilorother petrolmm oil_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •    Substances tistedin T,tle22._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •    ~ wa5tes,              or aaterials whkh may hne a>1111e in mntactwith a hazardous substanca.
                Heilfth Hazard or infectious agent._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           0 lriohazard f infectious/ sharp f infested atateria.1_ _ _ _ _ _ _ _ _ _ _ _ __

           •    Contaainatecl iteas {see table below)
                                           Contaminated items that were d"asoosed of
           Lllltninrs            Tent                 PeisRllDllli!§      Boolr/toillRl'te§   Ul:ner5




           CoJRtaent!i: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




           WPD Offimr ffame(Print):._ _ _ _ _ _ _ _ _ Signature: _ _ _ _ _ _ _ _ __




    1 ·4 ,2 016 -Revision 3.0 --dndt




April 7, 2016                                                                                           36   IP age


                                                             48                                                CTY004246
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 50 of 58 Page ID
                                  #:2029




                        HEAL TH AND SAFETY CLE•.\N-UP OPERATION

        LIST OF HAZARDOUS ~IATERIALS/WASTE AND POTENTIALLY
                       HAZARDOUS ~IATERIALS

   1. Bia hazards/ infectious such as human sanitary waste including excrement and urine, human
  btood, other human body fluids, human parts, materi-als contaminated with human fluids, syringes,
  syringe needles, razorblades, otner medical or laboratory "sharps", drug paraphernalia, materials
  potentially-infestedwith lice, fleas, bedbugs, bacteria, orviruses, materials potentially in contact with
  vectors such as rodents and birds, and materials orsubstanceswhi.ch may potentially harbor
  infectious agents.

   2. Toxins/ poisons such as pesticides, mercury-containing bulbs, asbestos materials, e-waste, etc.

  3. Flammables such as gasoline, propane, butane, lig·hterfluid, oil-based paints, mineral spirits, paint
  thinner, acetone, p etr:o Ieum-based solvents, oxygen tanks, and other materials with fl as hpo ints under
  141 degrees F

  4. Corrosives such as batteries, muriatic acid{swimming pool acid),add.:!i equal to less than pH
  2.0, caustic degreasers/cleaners,basesequalto orgreaterthan 12.5.

   5.Re.atti¥#:s such as cMorine, oxidizers, peroxides, hydrogen peroxidey explosives, radioactive,
   ammunition, etc:.

   6. Highly-campressedgasesorliquids

  7. Motoroil

  8. Any substances listed in Titte22 of tile California Health and Safety Code




 April 7, 2016                                                                                    37   I Page


                                                         49                                              CTY004247
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 51 of 58 Page ID
                                  #:2030




         APPENDIX 4- Non-Infectious Certificate




 April 7, 2016                                                 38   I Page


                                          50                          CTY004248
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 52 of 58 Page ID
                                  #:2031




              EHVIRONMEffTAl SERVICES, INC.


             Non-Infectious Certification


            I hereby certify that the waste material being shippecf to Clean Harbors under Profile
            I                    · b~ been rendered non-infectious and is neither infectious nor does it contain
            any organisms known to be athreat to human health. (this also includes materials which contain
            or have come into contact with /issue or bodyfluids derived from humon or animal source)

            :This certification is based upon my knowledge of the matedal and:

            _The waste was never exposed to potentially infectious materials.
            _The f~llowing method of disinfection~ employed:
            Chemical. Sterilization* _ _
            Other:.- - - - - - - - - - ~ - - - - - - - - -
            *Common Disinfectants                                                             Check
               Bleach Solutions1
               Fonnaldehyde
              Gluteraldehvde
              Phenol
              Other I Cleaners:
               (please specify)

            THIS IS TO CERTIFY that t&e above fs an accurate description of the methods used ani
            cill contents.are specified and known. ·

            Authorized signature:----'-------        Date: _ _ _ __
            Generator Name:_______       Address: _ _ _ _ _ _ _ __




            1 The Dephl'tment of Labor (DOL) has acknowledged, and in agreement with ~e
            reoommendatiorts of the U.S. Public Health Service Centers for Disease Control, that a
            solution of 5.25% sodium hypochlorite diluted 1:10 with water is effective for        .·
            disinfecting.. Therefore, this is an acceptable method of ~sinfecttng/sterilizlng possibly
            contaminated waste




 April 7, 2016                                                                                            39   I Page


                                                            51                                                     CTY004249
    Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 53 of 58 Page ID
                                      #:2032




            APPENDIX 5 - Post-Removal Notice




/




    April 7, 2016                                                  40 I P age



                                           52                            CTY004250
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 54 of 58 Page ID
                                  #:2033




                                           POSTED

                      PROPERTY CAN BE RECOVERED AT .

                                507 Towne Avenue
                             LOS ANGELES, CA 90013

                                 MONDAY - FRIDAY
                        9:30 am-12:30 pm and 1:00 pm-4:00 pm

           Propertyleftbehindat/ornear _ _ _ _ _ _ _ _ _ _ _ __
           was removed by the City. Absent an immediate threat to public health or
           safety. removed items will be maintained in a secure location for a period of
           90 days for the rightful owner to retrieve.

           If you left property and you believe that it was removed. you may he able to
           retrieve it at 432 E. Temple Street, Los Angeles CA 90012. Please be
           prepared to des.~ be the property. its location and the date you believe it was
           removed. You will have your photograph taken and be required to sign an
           affidavit to declare ownff'ship.

                                  DATE:- - - - - - - -
                         For Assistance or Information Please Call:

                                       213-806-6355


     .        -   -
 April 7, 2016                                                                       41   I Page


                                                  53                                         CTY004251
    Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 55 of 58 Page ID
                                      #:2034

'   LAMC 56.11 Protocols                Protocol No. 12                   Effective 8/6/2018


    PROCEDURE #12
    Special Enforcement Zones around Temporary Homeless Shelters

    In April 2018, the Mayor and the City Council declared an emergency shelter crisis and
    included funding in the City's FY 2018-19 budget to support the construction of
    emergency shelters Citywide as part of a program called A Bridge Home (ABH) . As part
    of ABH, once a shelter is opened and placed in service, in collaboration with the Council
    Offices, enhanced cleaning will be implemented by LASAN in the defined zone around
    the shelter and the area where the homeless population for the shelter was housed.

    City residents may be reluctant to embrace the opening of a temporary homeless
    shelter (THS) in their neighborhood due to the fear of spill-over encampments and
    sidewalk blockages in the area adjacent to a THS. To encourage the placement of a
    THS in an area of need in the City, discrete areas surrounding a newly sited THS may
    receive special enforcement priority under Los Angeles Municipal Code (LAMC) Section
    56.11. At the written request of the Mayor's Office or a Council Office, declaring any
    discrete area to be a THS Special Enforcement Zone ("THS Zone"), the following
    protocol will be used for the enforcement of Section 56.11 in the THS Zone.


    LEAD DEPARTMENT: LASAN
    PRIMARY SUPPORT: LAHSA, LAPD

    Before the opening of a new THS, the City will post permanent signs in the designated
    area surrounding the THS, providing notice of the enhanced enforcement protocols for
    the THS Zone. The City also will post temporary signs disclosing when the enhanced
    enforcement of Section 56.11 will commence . In addition, prior to the opening of the
    THS, the surrounding area will receive more outreach to homeless persons in the area
    from the Los Angeles Homeless Services Authority (LAHSA) or other homeless service
    providers.

    Further, commencing 90days prior to the opening of the shelter and continuing for 30
    days after the opening of the shelter and in collaboration with LAHSA's outreach team
    and other city partners, LASAN will limit the comprehensive cleaning that requires the
    relocation of the homeless population to those activities related to addressing health
    hazards and any access and Americans with Disabilities Act (ADA) compliance. 30 days
    after the opening of a THS, LASAN will implement enhanced cleaning and compliance
    with LAMC 56.11 within the designated and affected zone fwe days a week.
    Compliance and rapid response as part of the Homeless Outreach and Proactive
    Engagement (HOPE) program will be conducted four days a week. Comprehensive
    cleaning will be conducted once every week. The schedule will vary by location and will
    be posted in the THS Zone. The standards for this effort will be documented as part of
    Protocol No. 12 of the LAMC 56.11 protocols that will be adopted by LASAN as the
    Designated Administrative Agent.

    Protocols for THS Enforcement Zones.

    Step #1 - After the siting of a THS but before the opening of a THS, the City will post
    permanent signs in the designated area surrounding the THS, providing notice of the



         1
                                                  54                                    CTY004252
    Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 56 of 58 Page ID
                                      #:2035
•   LAMC 56.11 Protocols                Protocol No. 12                   Effective 8/6/2018

    enhanced LAMC Section 56.11 enforcement protocols for the THS Zone. The
    permanent signage will be consistent with Appendix §.

    Step #2 - Prior to the opening of a THS, the City will post temporary signs in the
    designated area surrounding the THS, providing notice of the date on which the City will
    begin enhanced enforcement of L.A.M.C. 56.11 in any area declared to be a Speciaf
    Enforcement Zone. The temporary signage will consistent with the sign attached as
    Appendix§.

    Step #3 - Prior to the opening of a THS, the City will facilitate through l.AHSA or
    another homeless service provider outreach to homeless persons in the designated
    THS Zone.

    Step #4 - Commencing 90 days prior to and continuing for 30 days after the opening of
    the THS, LASAN will collaborate with LAHSA to limit all cleanings to those related to
    public health and safety along with access and ADA restrictions. Cleaning will be done
    without relocating the unsheltered homeless population unless necessary. Any
    necessary cleaning that requires the relocation of the unsheltered homeless will be
    coordinated with the l.AHSA.

    Step #5 - Beginning 30 days after the opening of a THS, the THS Zone will be
    comprehensively cleaned once a week, following Procedures# 2, 5, 7, 8, 9 and 10.
    HOPE Operations will be conducted four days per week.

    Step #6 - Beginning 30-days after the opening of a THS, the provisions of I.AMC 56. 11
    will be strictly enforced in the THS Zone, including without limitation:
         • Removing and storing of Excess Personal Property (more than 60 gallons per
             person) (LAMC Section 56.11-3(a)-(b));
         • Ensuring adequate clearance on public sidewalks to comply with the ADA
             (LAMC Section 56.11-3(c)};
         • Ensuring the accessibility of entrances, exits, driveways and loading docks
             (LAMC Section 56.11-3(e));
         • Removing and disposing of items that constitute a threat to public health or
             safety (LAMC Section 56.11-3(9));
         • Removing and disposing of Bulky Items (LAMC Section 56.11-3(i)); and
         • Requiring the deconstruction of tents between 6:00 a.m. to 9:00 p.m., weather
           permitting (LAMC 56.11-7).

    This Protocol will be coordinated through the City's Unified Homeless Response Center
    (UHRC}.

    This protocol will be amended to LAMC 56.11 Protocols· signed on April 7, 2016 and will
    be effective on August 6, 2018.

                       ts   6, -z11r


                   . r, P.E.
    Dir   r     General Manager
    LA San ation and Environment



                                                  55                                    CTY004253
          Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 57 of 58 Page ID
                                            #:2036
Ii.   ,




                         SPECl·A L
                      ENFORCEMENT
                     & CLEANING ZONE

                 The City of Los Angeles will be conducting
                  enhanced cleaning and trash removal in
                  compliance with L.A.M.C. 56.11.3.(i) and
                     other relevant laws in this ZONE.

                      No Tents Shall Be Erected Between
                               6:00am - 9:00pm

              No Bulky Items Shall Be Stored in Public Areas

               No Blocking of the Sidewalk, Exits/Entrances,
                       Driveways or Loading Docks

                    WAS YOUR PROPERTY IMPOUNDED?
                         CALL (213) 806-6355 or
                             (844) 475-1244

                       Or retrieve your belongings at:
                      The Bin, 507 Towne Ave., LA 90013

                                               56                             CTY004254
Case 2:19-cv-06182-DSF-PLA Document 57-1 Filed 04/09/20 Page 58 of 58 Page ID
                                  #:2037




     La Ciudad de Los Angeles estara realizando
     una mejorada limpieza y retiro de basura en
       cumplimiento con L.A.M.C. 56.11.3.(i) y
        otras leyes relevantes en esta ZONA.

            No se armara ninguna carpa entre
                    6:00am - 9:00pm

     No se almacenara articulos voluminosos en
                  areas publicas

        No bloquear la acera, salidas/entradas,
          vias de acceso o muelles de carga

           lCONFISCARON SU PROPIEDAD?
             LLAME AL (213) 806-6355 o AL
                   (844) 475-1244

             0 recoja sus pertenencias en:
           The Bin, 507 Towne Ave., LA 90013

                                     57                             CTY004255
